Zane, C. J.
(dissenting):
Undoubtedly congress may legislate for a territory directly; or it may direct the territorial legislature to do so; or, having given such authority, it may still exercise it,'and therefore withdraw the authority so conferred on the territory. The latter possesses such power, at the pleasure of congress. In 1850 congress conferred on the *473territorial legislature of Utah, tlie power, in general terms, to punish various crimes, including adultery and fornication; but, the latter body having failed to pass a law prohibiting and punishing adultery and fornication, congress in 1887, elected to enact a law for the territories, specifically defining and puishing those offenses. It decided to exercise the power itself, and no longer rely upon the territory to execute it. The agent, having-failed to exercise the power, the principal determined to make the law and to withdraw the authority of the agent to do so. While the law of congress remained in force, the territory could not make one prohibiting and punishing the samé offense. But, five years after the United States law went into effect, the territory, in the same terms, attempted to enact the law in question.
The opinion of the court declares, in effect, that congress passed the law prohibiting and punishing adultery because the territories had failed to do so; that is to say, congress passed a law punishing adultery in the territory because the territory refused to do so. The power of the agent to do an act ceases when the principal does the act himself; so the power of the territory to pass the law punishing adultery ceased when the United States passed the law for itself. The act of congress in question was made for the same territory and to protect the same people from the evil effects of adultery and fornication that the' territorial law covered. The former could have no force 'in the states. It had a local application, and was not intended to protect society in the various states. Those states, under the constitution of the United States, had the exclusive power to do so. The congressional enactment, so far as it applied to adultery and fornication, was not intended for the people of the United States outside of the territories and other *474places where the United States has exclusive jurisdiction. It is true that authority may be found to the effect that cities may by ordinance prohibit and punish misdemeanors, while a state law doing the same thing remains in force, but in that case the state law is general throughout the jurisdiction of the state. It is not local, and is for the people of the state and for their protection. Not so as to the act of congress in question. It has no application in the states. When Utah ceased to exist as a territory and became a state, the act of congress, so far as it applied to the offense of adultery or fornication, ceased to have any effect. It was made for the territory, and went out with it so far as it applied to Utah: The people of the United States have not delegated to congress .the power to pass general laws for their protection against fornication and adultery in the states. The source of that power is in the people of the state through their legislatures. Besides, the state legislature does uot make special ordinances for the people of a particular city, as congress makes special laws for the people of the territories or a particular territory. The analogy between a state law and the ordinance of a city, and the law of the United States for the territories and the law of the territorial legislature, does not hold good. The purposes of the former state law and the city ordinances are regarded as different, Avhile there is but one purpose of (he law of congress for the territory and the territorial law. The ordinance is to protect the people of the city, while the state law is to protect the people of the state. The law of the territorial legislature is to protect the people of the entire territory, while the law of congress for the territory is for the protection of the same people, —the injury resulting from the act is to precisely the same people.
It is also said that the state may pass a law defining *475counterfeiting as a crime, and punishing it, and the United States may pass a similar law. In that case the state law is for the protection of its people, and not for tbe people of the United States. The'source and purpose of such laws differ. One proceeds from state sovereignty; the other from the sovereign power of the United States. The one law is for the protection of the people ' of the state; the other is for the protection' of the people of the United States. One is to punish the wrong to the state; the other the wrong to the United States. They do not exercise the same power as congress and the .territory do in legislating for the territory. The congressional law and the territorial law in this case proceed from the same source, — -from the United States, — and are for the same territory and the same people. It is the - same power, exercised in the one case by congress, and in the other by the territory.
It would appear strange, indeed, if the territorial legislature, the instrumentality of congress, could exercise the same power1, in punishing the .same offense against the same people, after congress had itself exercised it, and punished the same offense against the same people. In that case, the act of the territorial legislature is vain and of no effect. In the case of Davis v. Beason, 133 U. S. 333, the United States supreme court laid down the law as follows: “The cases in which the legislation of congress will supersede the legislation of a state or terri- ' tory, without specific provisions to that effect, are those in which the same matter is the subject of legislation by both. There the act of congress may well be considered as covering the entire ground.” The territorial law in question was not continued in force by section 2, art. 24, of the state constitution. That section,- by its terms, continued in force only valid laws of the territory. For the reasons stated above, I dissent from the judgment of the court.